J-S82021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SHA'RON RAYMERE WILSON                     :
                                               :   No. 471 WDA 2017
                       Appellant

             Appeal from the Judgment of Sentence March 9, 2017
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                          CP-07-CR-0001613-2015,
                           CP-07-CR-0001618-2015


BEFORE:      BENDER, P.J.E., STEVENS*, P.J.E., and STRASSBURGER**, J.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED FEBRUARY 05, 2018

       This is an appeal from the judgment of sentence entered in the Court of

Common Pleas of Blair County following Appellant Sha’Ron Raymere Wilson’s

conviction by a jury on the charges of criminal conspiracy, possession with the

intent to deliver a controlled substance (“PWID”), simple possession, and

possession of marijuana1 at lower court docket number CP-07-CR-0001613-

2015, and conspiracy, criminal use of a communication facility, PWID, and



____________________________________________


1 18 Pa.C.S.A. § 903 and 35 P.S. § 780-113(a)(30), (16), and (31),
respectively. These charges stemmed from a drug transaction occurring at a
Big Lots parking lot.



____________________________________
* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.
J-S82021-17


simple possession2 at lower court docket number CP-07-CR-0001618-2015.

Appellant avers (1) the trial court erred in denying his motion to suppress the

physical evidence seized by the police and (2) the evidence was insufficient to

sustain his convictions. After a careful review, we affirm.

       The relevant facts and procedural history are as follows:     Following

Appellant’s arrest and the filing of charges at both docket numbers indicated

supra, the lower court consolidated Appellant’s cases. On February 25, 2016,

Appellant filed a counseled, pre-trial motion seeking to suppress the physical

evidence seized by the police on July 12, 2015.

       On October 5, 2016, the matter proceeded to a suppression hearing at

which the sole testifying witnesses were Police Sergeants Christopher Moser

and Joseph Merrill. Specifically, Sergeant Moser testified he is in charge of

the Altoona Narcotics and Vice Unit, and he is a member of Blair County’s

West 4 Drug Task Force. N.T., 9/27/16, at 27. He estimated that he has

participated in the execution of over 200 search warrants, and on July 12,

2015, he conducted a drug investigation relevant to the instant case. Id. at

28-29.

       Sergeant Moser testified that, with the use of a confidential informant

(“CI”), a controlled buy for heroin was arranged between the CI and Darryl

____________________________________________


2  18 Pa.C.S.A. §§ 903 and 7512; 35 P.S. § 780-113(a)(30) and (16),
respectively. These charges stemmed from contraband seized by the police
from Room 217 of a Motel 6, as well as from Appellant’s person.



                                           -2-
J-S82021-17


Lewis ("Mr. Lewis”).       Id. at 29.      He testified that he, Corporal Matthew

Plummer, and Patrolman Crist3 were undercover and involved in the

investigation/controlled buy, which was set to occur at a Big Lots parking lot

on July 12, 2015. Id. Before the appointed time, he and Patrolman Crist

arrived at the Big Lots parking lot and observed Mr. Lewis meeting with an

unidentified person and then walking towards the adjacent Motel 6. Id. at 30.

Sergeant Moser opined that, based on his training and experience, the

interaction between Mr. Lewis and the unidentified person was consistent with

a drug transaction. Id.

        Thereafter, Corporal Plummer, who was driving the CI, arrived at the

Big Lots parking lot, and the CI exited the vehicle, calling Mr. Lewis on his cell

phone to announce his arrival. Id. Mr. Lewis returned to the Big Lots parking

lot, coming from the direction of the Motel 6. Id. The CI then gave Mr. Lewis

$100 of pre-recorded money, and in return, Mr. Lewis gave the CI five packets

of heroin. Id. at 29-30. During the transaction, Sergeant Moser moved his

position so that he would be able to observe the Motel 6, as well as the Big

Lots parking lot, in order to determine the room to which Mr. Lewis returned.

Id. at 31.

        After the controlled buy was completed, Sergeant Moser observed Mr.

Lewis meet briefly with another unidentified individual in a manner consistent



____________________________________________


3   This Court has not been provided with the full name for Patrolman Crist.

                                           -3-
J-S82021-17


with drug trafficking, and he then observed Mr. Lewis return to Room 217 of

the Motel 6.   Id.   Based on this training and experience, Sergeant Moser

determined that “Mr. Lewis was coming and going from Motel 6 and there

would be a supply of heroin somewhere there and he was making multiple

drug deals[.]” Id. at 32.

      At this point, the officers, including Sergeant Moser, briefly left the Big

Lots/Motel 6 area, discussed arresting Mr. Lewis, and determined it was

appropriate to obtain a search warrant for Room 217. Id. at 31.        Sergeant

Moser and Patrolman Crist returned to the Motel 6 and continued to conduct

surveillance. Id.

      During the surveillance, the officers observed another male, later

identified as Appellant, looking out of Room 217’s window.           Id. at 32.

Specifically, the male “constantly would come and go from the window, was

constantly peering out.”     Id. at 32-33.      Sergeant Moser testified that

Appellant’s actions were consistent with “counter-surveillance,” meaning

Appellant was watching the surrounding area and observing the people to

whom the drugs were being sold. Id. at 33-34. He testified the aim of the

“counter-surveillance” was to watch for the police, as well as determine

whether the seller was “getting ripped off” by customers. Id. at 34.

      At this point, Sergeant Moser observed an individual, who the police

knew to be involved in drug activity, operating a vehicle with Mr. Lewis as the

passenger. Id. at 33. Sergeant Moser testified he was in contact with other


                                      -4-
J-S82021-17


officers, including Sergeant Merrill, as the police took Mr. Lewis into custody.

Id. at 34. He indicated he subsequently learned the police seized a set of

binoculars from the motel room, and he opined the binoculars were used for

“counter-surveillance.” Id.

      Sergeant Merrill, a member of the Altoona Police Department and Blair

County’s West 4 Drug Task Force, testified that, on July 12, 2015, he received

a telephone call from Sergeant Moser, who explained the CI just completed a

controlled buy with Mr. Lewis, who was staying in a motel room at Motel 6.

Id. at 5. Sergeant Merrill was assigned to arrest Mr. Lewis, and upon arrival

at the Motel 6, he and fellow officers were “staged out of sight of the rooms.”

Id. At some point, Sergeant Moser advised him that Mr. Lewis had exited the

motel room and was walking around the building towards Sergeant Merrill and

his fellow officers. Id. at 6.

      Sergeant Merrill arrested Mr. Lewis, who had a loaded handgun and six

packets of heroin on his person but no motel key. Id. at 6-8. Sergeant Merrill

asked Mr. Lewis who else was in the motel room, and Mr. Lewis stated “no

one else [was] in the room[.]” Id. at 8. Sergeant Merrill informed him the

police had the room under surveillance and a male was obviously in the room.

Id.   Mr. Lewis indicated the male had left and, when pressed further by

Sergeant Merrill, Mr. Lewis “kind of just shrugged his shoulders and turned his

head.” Id.    When Sergeant Merrill confronted Mr. Lewis with the fact he did

not have a motel key in his possession, and asked him how he planned to


                                     -5-
J-S82021-17


enter the motel room, Mr. Lewis indicated the other male would let him into

the room. Id. at 8-9.

      Sergeant Merrill testified the police’s “plan was to get a search warrant

for the hotel room[;]” however, since the police were aware that at least one

other person occupied the room, he determined it was necessary to make a

warrantless entry to secure the room and then obtain a warrant to search the

room. Id. at 10. Sergeant Merrill specifically testified “at that Motel 6, we

have issues from people being alerted to [the police’s] presence before [the

police] can even knock on the door.” Id.      He testified this fact, combined

with Mr. Lewis’ possession of a loaded handgun, created a safety concern in

that there was only one way for the police to enter the motel room, facing

whatever danger awaited them.       Id. at 10-11.    He also noted there are

“civilians all around” at a motel. Id. at 22. Further, Sergeant Merrill opined

that, since Mr. Lewis had been periodically “coming and going” from the room,

the longer the police waited to secure the room the more evident it would be

to the occupant (Appellant) that the police had arrested Mr. Lewis. Id. at 11.

Sergeant Merrill testified this created “an immediate fear” that the occupant

of the room would destroy evidence. Id.

      Accordingly, Sergeant Merrill went to the front office and retrieved a key

card for Room 217. Id. at 12. The motel staff provided him with a form,

which indicated the room was rented to “Christopher Woomer,” who had a

Scranton address.     Id.   Sergeant Merrill testified he was familiar with


                                     -6-
J-S82021-17


Christopher Woomer from prior investigations and the person occupying Room

217, who the police observed conducting “counter-surveillance,” did not have

a physical description consistent with that of Christopher Woomer. Id.

      After securing the key card, the police approached the door of Room

217, yelled “Altoona Police,” entered the room, and discovered Appellant lying

on the bed. Id. at 13. The police detained Appellant and checked the room

for additional people. Id. The police did not conduct a search for evidence in

any manner and “simply physically occupied the room making sure it was

secure.” Id. at 14. The police then secured and executed a search warrant,

finding a loaded handgun under a blanket where Appellant had been lying at

the time of entry. Id. at 14-16. The police discovered a large amount of

heroin and ammunition in the room’s ceiling. Id. Further, the police found a

large amount of money on Appellant’s person, including $80 of the pre-

recorded money from the CI’s controlled buy of heroin from Mr. Lewis. Id. at

47.

      On cross-examination, Sergeant Merrrill admitted the police did not

“knock and announce” their presence prior to opening the door but announced

their identity as they were entering the room. Id. at 19. He reiterated that,

prior to entering the room, the police had safety concerns for themselves and

the public, particularly since the police seized a loaded handgun from Mr.

Lewis. Id. at 19-21. He opined that, in light of all of the information known




                                    -7-
J-S82021-17


to the police at that time, “there [was] a high probability of a weapon” in the

room. Id. at 21.

       By opinion and order filed on November 18, 2016, the suppression court

denied Appellant’s motion to suppress.           Specifically, the suppression court

determined there were exigent circumstances sufficient to justify the police’s

warrantless entry into the hotel room and the police did not violate the “knock

and announce” rule. The suppression court also determined the subsequent

search warrant obtained by the police was supported by the necessary

probable cause.

       On December 8, 2016, Appellant proceeded to a jury trial at which the

Commonwealth presented the testimony of several officers involved in the

instant surveillance/investigation, including Sergeants Moser and Merrill, as

well as a forensic scientist from the Pennsylvania State Police laboratory.

Sergeants Moser’s and Merrill’s trial testimony regarding the controlled buy

between the CI and Mr. Lewis in the Big Lots parking lot,4 Appellant’s

participation in the “counter-surveillance” from Room 217 of the Motel 6, and

the fact Appellant was discovered in the room upon the police’s entry was

substantially consistent with their suppression hearing testimony. See N.T.,

12/8/16, at 51-63, 157-88.




____________________________________________


4 Trial testimony revealed the controlled buy occurred at approximately 4:30
p.m. N.T., 12/8/16, at 102.

                                           -8-
J-S82021-17


       Sergeant Merrill specifically confirmed that, upon execution of the

search warrant, the police discovered a loaded handgun under a blanket on

the bed upon which Appellant had been lying when the police initially entered

the room.5      See id. at 61-62.        He clarified the ammunition, which was

discovered in the ceiling by 880 packets of heroin, was for the type of gun

found on the bed, as opposed to the gun seized by the police from Mr. Lewis’

person. Id. at 62, 71. Sergeant Merrill also confirmed the police seized a pair

of binoculars from the room. Id. at 61.

       Additionally, Sergeant Moser confirmed that, while Mr. Lewis had no

money on his person upon his arrest, Appellant had $1,175 on his person,

including $80 of the pre-recorded money used in the previous controlled buy.6

Id. at 185-86. Further, Agent Thomas Brandt testified the police discovered

a baggie of marijuana on the bathroom sink and loose marijuana on the sink’s

stand. Id. at 74.

       With regard to the fact the room was rented in the name of “Christopher

Woomer,” Sergeant Merrill testified the police did not encounter a person with

this name during the instant investigation; however, he explained that it is


____________________________________________


5 Sergeant Michael Sapienza testified that, from his vantage point, Appellant
was actually lying on top of the loaded gun, which was under a blanket, when
the police entered the room. Id. at 91, 99. He opined Appellant would have
been aware that he was lying on the gun. Id. at 100.

6 Sergeant Moser noted the police discovered freshly purchased fast food in
the motel room, and he opined the remaining missing $20 of pre-recorded
money was used to buy the fast food. Id. at 187-88.

                                           -9-
J-S82021-17


not uncommon for people selling drugs to rent a motel room in the name of

someone else. Id. at 65.

      Appellant took the stand in his own defense.     Specifically, Appellant

testified he had money on his person from landscaping jobs, babysitting, and

“birthday money.” N.T., 12/9/16, at 34-35. He explained that he wanted to

go on a vacation, so he joined Mr. Lewis and “Jordan” in the motel room in

Altoona with the idea of “getting some girls.” Id. at 35. He testified they

bought food from KFC, picked up some marijuana, picked up a speaker from

Big Lots, and went to the room. Id. at 40. He testified “Jordan” arranged to

get a key for the room from “Woomer;” however, Appellant never met

“Woomer.” Id. at 41. In any event, he testified “Jordan” was the person in

possession of the key and who had opened the motel room. Id. Appellant

also testified that Mr. Lewis owed him money and, while they were at Big Lots

buying the speaker, Mr. Lewis repaid him $80. Id. at 44.

      Appellant testified that, at some point, Mr. Lewis and “Jordan” left the

room, but Appellant remained behind to “get high” and listen to music. Id.

at 42. He explained he looked out of the window a few times because he had

never been in Altoona and “was just looking around[.]” Id. Appellant denied

knowing either that Mr. Lewis was dealing drugs, that there was contraband

in the room, or that he conspired with Mr. Lewis to sell drugs. Id. at 44-48.

He denied knowledge of the firearm, and he testified he never saw Mr. Lewis

hide anything in the ceiling. Id. at 47.


                                    - 10 -
J-S82021-17


      Appellant called Mr. Lewis as a defense witness. Mr. Lewis testified that

he visits Altoona several times each year with the primary purpose of selling

drugs. Id. at 7. He confirmed he knew Appellant from the neighborhood, he

borrowed $80 from Appellant, and he invited Appellant to Altoona. Id. at 8-

9. Mr. Lewis testified he was in Altoona at a friend’s house when he paid

“Jordan” to transport Appellant to Altoona for a “hotel party with some

females.” Id. at 9-10. Mr. Lewis testified that Christopher Woomer rented

Room 217 at the Motel 6 for the “party.” Id. at 11. Mr. Lewis testified that,

after Mr. Woomer paid for the room, Mr. Lewis went to the room and stashed

his drugs, binoculars, bullets, and guns. Id. at 12. He then began making

plans to sell the drugs, including to the CI at issue. Id. at 12-13.

      Mr. Lewis testified Appellant arrived in Altoona with Jordan about an

hour after he finished the transaction in the Big Lots parking lot with the CI

and he gave Appellant $80, which he owed him. Id. at 14, 18.           He testified

that he, Appellant, and Jordan went to the Big Lots to buy a speaker, bought

food at a KFC, bought marijuana, and went back to the room. Id. Mr. Lewis

indicated his contraband remained hidden. Id. at 15.

      Mr. Lewis explained he left the motel, informing Appellant he was going

to buy more marijuana, and he was then arrested by the police.            Id. Mr.

Lewis confirmed that he pled guilty to various charges in connection with the

offenses at issue, including the sale of the narcotics to the CI in the Big Lots

parking lot, the possession of the gun and drugs found on his person, and the


                                     - 11 -
J-S82021-17


contraband found in the motel room. Id. at 23-24. He denied Appellant was

involved in the illegal activity, conspired with him, or had any knowledge of

either the illegal activity or contraband. Id. at 18. He further denied Appellant

or he ever possessed a key card for the room. Id. at 20.       Mr. Lewis denied

that he was trying to “protect” Appellant; but rather, he testified he was

“speaking the truth.” Id. at 22.

      At the conclusion of the testimony, the jury convicted Appellant of the

offenses indicated supra, and on March 9, 2017, the trial court sentenced

Appellant to an aggregate of thirty-eight months to seventy-six months in

prison.     This timely, counseled appeal followed, the trial court directed

Appellant to file a Pa.R.A.P. 1925(b) statement, Appellant timely complied,

and the trial court filed a 1925(a) opinion.

      Appellant first contends the trial court erred in denying his pre-trial

motion to suppress the physical evidence seized by the police. Specifically,

Appellant    argues (1) there were no exigent circumstances permitting the

police’s warrantless entry into the motel room, (2) the police violated the

“knock and announce” rule when they entered the motel room, and (3) the

search warrant for Room 217 was not supported by probable cause.

      We review the denial of a motion to suppress as follows:

      An appellate court’s standard of review in addressing a challenge
      to the denial of a suppression motion is limited to determining
      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before


                                     - 12 -
J-S82021-17


      the suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record[.]
      Where the suppression court’s factual findings are supported by
      the record, the appellate court is bound by those findings and may
      reverse only if the court’s legal conclusions are erroneous. Where
      the appeal of the determination of the suppression court turns on
      allegations of legal error, the suppression court’s legal conclusions
      are not binding on an appellate court, whose duty it is to
      determine if the suppression court properly applied the law to the
      facts. Thus, the conclusions of law of the courts below are subject
      to plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa.Super. 2015)

(citations, alterations, and ellipsis omitted).

       “Both the Fourth Amendment of the United States Constitution and

Article I, Section 8 of the Pennsylvania Constitution guarantee individuals

freedom from unreasonable searches and seizures.”          Commonwealth v.

Bostick, 958 A.2d 543, 550 (Pa.Super. 2008) (quotation marks and quotation

omitted). “[W]arrantless searches and seizures are … unreasonable per se,

unless conducted pursuant to a specifically established and well-delineated

exception to the warrant requirement.” Id. at 556.        One exception to the

warrant requirement is when probable cause and exigent circumstances are

present.   “Absent probable cause and exigent circumstances, warrantless

searches and seizures in a private home violate both the Fourth Amendment

[of the United States Constitution] and Article I[,] § 8 of the Pennsylvania

Constitution.”   Commonwealth        v.   Bowmaster,     101   A.3d   789,    792

(Pa.Super. 2014) (citation omitted).      These constitutional protections have




                                      - 13 -
J-S82021-17


been extended to include a person’s hotel room.7 See Commonwealth v.

Dean, 940 A.2d 514, 521 (Pa.Super. 2008) (stating “[w]arrantless searches

and seizures inside a … hotel room are presumptively unreasonable unless the

occupant consents or probable cause and exigent circumstances exist to

justify intrusion”) (citations and parentheses omitted)).

       Thus, prior to the police making a warrantless entry into the motel room

in the instant case, the police needed (1) probable cause and (2) exigent

circumstances. Here, Appellant does not allege the police entered the motel

room absent probable cause;8 however, he asserts the officers’ warrantless

entry was not supported by exigent circumstances.

              This Court addressed the issue of police entry without a
       warrant and exigent circumstances in Commonwealth v.
       Demshock, 854 A.2d 553 (Pa.Super. 2004). We observed there
       that various factors need to be taken into account to assess the
       presence of exigent circumstances; for example: (1) the gravity
       of the offense; (2) whether the suspect is reasonably believed to
       be armed; (3) whether there is a clear showing of probable cause;
       (4) whether there is a strong reason to believe that the suspect is
       within the premises being entered; (5) whether there is a
       likelihood that the suspect will escape if not swiftly apprehended;
       (6) whether the entry is peaceable; (7) the timing of the entry;
____________________________________________


7 We shall assume, arguendo, Appellant established that he had a legitimate
expectation of privacy in the hotel room at issue. See Commonwealth v.
Enimpah, 630 Pa. 357, 106 A.3d 695, 702 (2014) (holding that although a
defendant charged with a possessory offense has automatic standing to
challenge the suppression of the items seized, he must additionally
demonstrate that he had a reasonable expectation of privacy in the place
searched).

8As discussed infra, Appellant contends the search warrant was issued absent
probable cause, which is an inquiry separate from the police’s warrantless
entry into the motel room.

                                          - 14 -
J-S82021-17


      (8) whether there is hot pursuit of a fleeing felon; (9) whether
      there is a likelihood that evidence will be destroyed if police take
      the time to obtain a warrant; and (10) whether there is a danger
      to police or other persons inside or outside of the dwelling to
      require immediate and swift action. Demshock, 854 A.2d at
      555–56.

Dean, 940 A.2d at 522.

      “An inquiry to determine whether exigent circumstances exist involves

a balancing of the individual’s right to be free from unreasonable intrusions

against the interest of society in investigating crime quickly and adequately.”

Commonwealth v. Caple, 121 A.3d 511, 518 (Pa.Super. 2015) (quotation

marks and quotations omitted).      “It requires an examination of all of the

surrounding circumstances in a particular case.” Id.

      Here, in explaining its ruling that sufficient exigent circumstances

existed to support the police’s warrantless entry into Room 217, the

suppression court indicated the following:

            Here, officers had strong reason to believe [Appellant] was
      within the motel room as they had observed him conducting
      counter-surveillance. The officers reasonably believed [Appellant]
      was armed, given their past experience with drug distribution at
      this particular motel and due to the fact that the [co-conspirator]
      was armed [when police seized him]. Therefore, officers had
      reason to fear for their own safety and the safety of others within
      the motel if they did not act quickly. Officers obtained a key to
      the room prior to entering, to eliminate the need for a violent or
      forced entry.
             Additionally, the [co-conspirator] eventually admitted that
      he did not have a key to the room and would need to call
      [Appellant] to return to the room. The fact that [Appellant] would
      be awaiting a phone call from his [co-conspirator] also gave
      officers reason to believe that [Appellant] would either flee or
      destroy evidence if officers did not act quickly. The officers
      reasonably believed that a failure of the [co-conspirator] to return

                                     - 15 -
J-S82021-17


      to the room would tip [Appellant] off to the presence of the police
      officers. This created a circumstance where officers did not
      believe they could obtain a search warrant in the time frame in
      which the [co-conspirator] would be expected to return to the
      room.
             The record reflects that the officers reasonably believed that
      such exigent circumstances existed so as to create the possibility
      that evidence may have been removed or destroyed in the time it
      would take to obtain a search warrant. Therefore, the warrantless
      search of the motel room was not unreasonable and does not
      justify suppression of the evidence.

Suppression Court Opinion, filed 11/18/16, at 6-7.

      We agree with the suppression court’s sound reasoning and find no merit

to Appellant’s first suppression claim.

      With regard to Appellant next suppression claim, he contends that when

the police initially entered Room 217 they violated the “knock and announce”

rule as set forth under Pennsylvania Rule of Criminal Procedure 207.

      Pa.R.Crim.P. 207 provides:

      (A) A law enforcement officer executing a search warrant shall,
      before entry, give, or make reasonable effort to give, notice of the
      officer’s identity, authority, and purpose to any occupant of the
      premises specified in the warrant, unless exigent circumstances
      require the officer’s immediate forcible entry.
      (B) Such officer shall await a response for a reasonable period of
      time after this announcement of identity, authority, and purpose,
      unless exigent circumstances require the officer’s immediate
      forcible entry.
      (C) If the officer is not admitted after such reasonable period, the
      officer may forcibly enter the premises and may use as much
      physical force to effect entry therein as is necessary to execute
      the search.

Pa.R.Crim.P. 207.



                                     - 16 -
J-S82021-17


      The suppression court held that Appellant was not entitled to relief under

Rule 207. Specifically, the court held:

      [T]he language of the [R]ule clearly states that it applies to an
      officer’s conduct in “executing a search warrant.” No warrant was
      obtained in this case until after the [police entered] the motel
      room at issue. Therefore, it is appropriate to [ ] to analyze the
      facts under the. . .framework of exceptions to the warrant
      requirement.

Suppression Court Opinion, filed 11/18/16, at 5.

      Appellant has not provided us with any authority indicating that Rule

207 applies when the police enter a motel room absent a warrant. In any

event, it is well settled that the Rule’s requirements are relaxed in the

presence of exigent circumstances. Commonwealth v. Frederick, 124 A.3d

748, 754-55 (Pa.Super. 2015). For instance, our Court has recognized exigent

circumstances exist for Rule 207 purposes where “the police have reason to

believe that an announcement prior to entry would imperil their safety[,] or

[] the police have reason to believe that evidence is about to be destroyed.”

Id. at 755 (footnote, quotation, and citations omitted).      The suppression

court’s factual findings, as discussed supra, support the conclusion that both

of these circumstances were present in this case, and thus, Appellant is not

entitled to relief on this claim.

      In his final suppression claim, Appellant contends the search warrant for

Room 217 was not supported by probable cause.

           A search warrant may issue only upon a demonstration of
      probable cause by an affiant. See generally Commonwealth v.
      Gary, 625 Pa. 183, 91 A.3d 102, 107 (2014). The existence of

                                    - 17 -
J-S82021-17


     probable cause is measured by examining the totality of the
     circumstances. Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct.
     2317, 76 L.Ed.2d 527 (1983). “Probable cause exists where the
     facts and circumstances within the affiant’s knowledge and of
     which he [or she] has reasonably trustworthy information are
     sufficient in and of themselves to warrant a [person] of reasonable
     caution in the belief that a search should be conducted.”
     Commonwealth v. Johnson, 615 Pa. 354, 42 A.3d 1017, 1031
     (2012) (internal quotation marks and citation omitted). A
     magisterial district judge, when deciding whether to issue a search
     warrant, must “make a practical, common-sense decision
     whether, given all of the circumstances set forth in the
     affidavit…including the veracity and basis of knowledge of persons
     supplying hearsay information, there is a fair probability that
     contraband or evidence of a crime will be found in a particular
     place.” Id. (citation omitted). Conversely, “[a] court reviewing a
     search warrant determines only if a substantial basis existed for
     the magistrate to find probable cause.” Id. (citation omitted).

Commonwealth v. Jacoby , --- Pa. ---, 170 A.3d 1065 (2017).

     Here, the affiant was Sergeant Moser, and the affidavit of probable

cause submitted to the issuing authority in support of the search warrant for

Room 217 of the Motel 6 stated in full:

           Your Affiant is Sgt Christopher Moser of the Altoona City
     Police Dept. Your Affiant attended Johnstown Regional Police
     Academy where I received mandatory police training under Act
     120. Your Affiant was previously employed by the Williamsburg
     and Tyrone Borough Police Departments. Your Affiant has been
     employed by the City of Altoona Police Dept. since March 1st,
     2005[,] and is a member of the Blair County West IV Drug Task
     Force. Your Affiant has received training and also has experience
     in narcotics investigations and arrests. As such, your Affiant is
     empowered to apply for, obtain and serve search warrants, make
     seizures and make arrests in the course of investigation into the
     various laws of the Commonwealth of Pennsylvania, including
     drug violations.     Your Affiant also completed a one week
     Wiretapping School held by the Pennsylvania State Police,
     commonly referred to as “A” School. Your Affiant is “A” certified
     and was assigned [a] certification number[.]


                                    - 18 -
J-S82021-17


            Upon information and belief there is presently concealed
     within [Motel 6] Room 217 Altoona PA. . .those items set forth in
     attachment “A,” attached, which items constitute evidence of
     violations of Title 35, Section 13(a)(30). Probable cause belief is
     based upon the following facts and circumstances:
           Based upon      your   Affiant’s   education,   training   and
     experience I know:
           Narcotic traffickers maintain books, records, notes and
     other papers relating to the distribution of controlled substances.
     That they often “front” or provide on consignments, controlled
     substances to their customers.
           That it is common for drug dealers to keep controlled
     substances and/or contraband, proceeds of drug sales and records
     within their residence, vehicle(s) and on their person, ready for
     access, but concealed from law enforcement.
            That it is common for persons involved in narcotics
     trafficking to maintain evidence relating to their obtaining,
     secreting, transferring, concealing and/or expending narcotics
     proceeds, such as large amounts of currency, precious metals and
     jewelry, book records, invoices, receipts, records of real estate
     transactions, bank statements and related records, certificates of
     deposit, cashier checks, bank checks, safe deposit keys, money
     wrappers and other evidence of financial transactions. These
     items are maintained by narcotics traffickers in their residences,
     at their businesses, in their vehicles, at residences of associates
     and in safe deposit boxes.
           It is also common for narcotics traffickers to secure or
     secrete items in their residences, to conceal those items from law
     enforcement. Such common areas would include but not be
     limited to hiding items in floor boards, ceiling tiles and within
     walls[.]
           TO     WIT:     On    7-12-15  CI    4017-15      contacted
     Affiant/Reporting Officer (“R/O”) and stated he could purchase
     heroin from Darrell Lewis. The CI stated he was in contact with
     Lewis at [a specific phone number]. The CI told Lewis that he had
     $100.00 and needed heroin. Lewis told the CI to meet him at Big
     Lots when he was ready.
           The CI met at the APD N/O with R/O, Cpl Plummer and Ptlm
     Crist. At 1545 hrs, Ptlm Crist strip searched the CI with negative
     findings for drugs and/or monies. R/O gave the CI $100.00 in
     pre-recorded task force funds to purchase the heroin.

                                   - 19 -
J-S82021-17


           R/O and Ptlm Crist provided cover/surveillance. Cpl
     Plummer transported the CI in an undercover capacity. Officers
     arrived in the area of Big Lots [ ] at approximately 1614 hrs. R/O
     and Ptlm Crist observed Lewis standing under the awning of the
     Vape Vibe store meeting with an unknown male. R/O called Cpl
     Plummer and advised him that Lewis was meeting with someone
     and to have the CI call him. R/O and Ptlm Crist then observed
     Lewis separate from the unknown male and walk up a set of steps
     to the Motel 6. Lewis walked out of sight as he walked to the back
     side of the motel.
           At 1615 hrs the CI called Lewis to tell him he was there, in
     the presence of Cpl Plummer. The CI exited Cpl Plummer’s vehicle
     and walked to the front of Big Lots. R/O and Ptlm Crist took a
     surveillance position near ComPros. At 1618 hrs the CI walked to
     the steps that lead to Motel 6. R/O and Ptlm Crist observed Lewis
     emerge from the back side of Motel 6 and walk to meet with the
     CI. Ptlm Crist exited R/O’s vehicle and took a surveillance position
     in the wooded area behind Motel 6. The CI and Lewis met at the
     top of the steps and then walked to Big Lots parking lot together.
     The CI returned to Cpl Plummer’s vehicle and turned over (5)
     white wax packets of heroin stamped Live High with a Superman
     Logo. Cpl Plummer departed with the CI.
           R/O observed Lewis enter the Big Lots store and exit at
     approximately 1625 hrs. At 1628 hrs Lewis went back into Big
     Lots and exited at 1629 hrs. R/O observed Lewis was on his phone
     during this time and appeared to be waiting for someone. At 1632
     hrs R/O observed Lewis meet with a white male that had exited a
     white Dodge Neon bearing [a specific PA license plate]. Lewis and
     the white male walked up the steps leading to Motel 6. R/O
     observed (2) other white males in the Dodge Neon that were
     observing and pointing at Lewis and the unknown white male.
           R/O called Ptlm Crist to advise him that Lewis may be
     walking back to his motel room. R/O took a surveillance position
     in the parking area of the 100/200 rooms. At 1637 hrs Ptlm Crist
     advised R/O that Lewis was walking back to the area where R/O
     was parked. Lewis walked directly behind R/O’s vehicle. R/O
     observed Lewis enter Room 217.
           R/O and Ptlm Crist returned to the APD N/O and met with
     the CI and Cpl Plummer. At 1643 hrs Cpl Plummer strip searched
     the CI with negative findings for drugs and/or monies. At 1649
     hrs Cpl Plummer conducted a field test on a portion of the heroin
     with a positive response for the same. The heroin was packaged


                                    - 20 -
J-S82021-17


     and placed into APD Evidence along with a PSP Lab Analysis
     Request for additional processing. The CI provided a verbal and
     written statement in regards to this incident.
           The CI stated he met with Lewis at the top of the stairs at
     Motel 6. The CI stated that he gave Lewis the $100.00 in task
     force funds and Lewis gave the CI the (5) packets of heroin. The
     CI then parted ways with Lewis and returned to Cpl Plummer.
            R/O then contacted other officers to return to Motel 6 to take
     Lewis into custody. R/O, Ptlm Crist and Agent Brandt went to the
     100/200 area of Motel 6 parking lot and maintained surveillance
     on room 217.        Sgt Merrill, Sgt Sapienza, and Ptlm Swope
     conducted surveillance on the office side of Motel 6. Officers
     arrived at Motel 6 at approximately 1830 hrs. Officers observed
     the curtain to the room was open and a black male was constantly
     peering out of the window. At 1928 hrs officers observed a silver
     sedan bearing [a specific PA license plate] arrive and park in front
     of the motel room. Ptlm Crist was able to identify the operator of
     the vehicle as Jeremiah Morgan. Officers observed that Lewis was
     in the front passenger seat. Lewis exited the vehicle and entered
     Room 217. Morgan then departed in the vehicle. Officers
     observed that the unknown black male and Lewis continued
     looking out of the window. At 1947 hrs the unknown black male
     exited the room, walked around the corner briefly and then
     returned to the room. At 2020 hrs Lewis exited the room and
     walked towards the office side of the motel. R/O radioed to Sgt
     Merrill and other units that Lewis was walking their way. Officers
     then took Lewis into custody on the controlled delivery[.]
            Sgt Merrill stated when they encountered Lewis he was
     compliant and on his phone. Sgt Merrill identified himself as a
     police officer and told Lewis to place his hands in the air, which he
     did. Lewis was then placed into custody and advised he was going
     to be searched. Lewis stated that he had a gun in his pocket. Sgt
     Merrill provided Lewis with his Miranda warnings and asked him if
     he knew why he was being arrested. Lewis stated “it was because
     he had a gun on him.” Sgt Merrill advised Lewis that he was under
     arrest for a drug delivery. Ptlm Swope searched Lewis and
     recovered a Charter Arms Pink Lady 38 special revolver bearing
     [a specific serial number]. The gun was found in Lewis’ right front
     pocket. Ptlm Swope also located (6) packets of heroin stamped
     Live High with a Superman log in Lewis’ left front pocket. Lewis
     was placed into custody and officers called for a transport
     vehicle[.]


                                    - 21 -
J-S82021-17


            While officers were waiting for a transport vehicle to arrive
     on scene, a black male identified as Darnell Adams approached
     officers. Officers [made] contact [with] Adams and observed he
     was on his phone and appeared to be looking for someone. Ptlm
     Swope noted that Lewis’ phone was ringing while Adams
     approached them. Adams was detained briefly and provided his
     Miranda warnings. Adams stated that he was friends [with] Lewis,
     who he knew as “Ace,” and he was coming to meet him but would
     not specify why.
           Due to the fact that the unknown black male was still in the
     motel room and could easily destroy any remaining evidence, once
     it was apparent Lewis would not be returning to the room due to
     his arrest, Sgt Merrill made contact at the front desk at Motel 6.
     Sgt Merrill advised the clerk that officers would be securing Room
     217 for a search warrant and requested a key card for the room.
     Sgt Merrill was given a key card for the room at approximately
     2035 hrs. Officers then moved to a location around the room.
     Ptlm Swope utilized the key card to open the door and officers
     made entry, announcing as police officers. The unknown black
     male, identified as [Appellant] was found lying on a bed in the
     room. Wilson was placed into detention and advised of his
     Miranda warnings. R/O advised Wilson that officers would be
     obtaining a search warrant for the room and he was being
     detained until the issuance and execution of the search warrant.
           Sgt Sapienza, Ptlm Crist and Agent Brandt are currently
     waiting with Wilson at the room until a search warrant can be
     obtained.
           Night Time Search Requested:
           Due to the time of application R/O requests approval for
     night time search. Officers currently have the room secured and
     Wilson is detained at the room with officers.

Affidavit of Probable Cause, dated 7/12/15.

     We are mindful that, “[i]n dealing with probable cause, [ ] as the very

name implies, we deal with probabilities. These are not technical; they are

the factual and practical considerations of everyday life on which reasonable

and prudent men, not legal technicians, act.” Brinegar v. United States,


                                    - 22 -
J-S82021-17


338 U.S. 160, 175, 69 S.Ct. 1302, 93 L.Ed. 1879 (1949). Thus, viewing the

information contained in Sergeant Moser’s affidavit accordingly, we reject

Appellant’s arguments that the affidavit lacked probable cause to believe “that

any contraband would be located in Room 217.” Appellant’s Brief at 11. The

affidavit, on its face, provided a substantial basis for the magistrate to find

probable cause to indicate that contraband, specifically narcotics and illegal

proceeds, would be found in the subject motel room. See Jacoby, supra.

       Specifically, Sergeant Moser detailed a controlled buy of heroin, which

occurred at a Big Lots parking lot next to a Motel 6, between a CI and Mr.

Lewis. Further, he detailed Mr. Lewis’ meetings with other individuals before

and after the instant controlled buy, concluding the meetings were consistent

with the dealing of narcotics, as well as Mr. Lewis’ comings and goings from

the motel. Sergeant Moser noted that officers specifically viewed Mr. Lewis,

as well as Appellant who constantly peered out of the motel window, in Room

217.   Sergeant Moser indicated that, based on his training and experience, it

was common for drug dealers to keep contraband, proceeds from their sales,

and other items concealed from law enforcement but within ready access.

Moreover, Sergeant Moser indicated that, upon Mr. Lewis’ arrest, the police

found a gun and packets of heroin on Mr. Lewis’ person. Accordingly, we find

no merit to Appellant’s final suppression claim.




                                    - 23 -
J-S82021-17


       In his final issue, Appellant contends “[t]he evidence was insufficient to

convict relative to all charges.”9 See Appellant’s Brief at 14. Specifically, he

argues that he was merely present in the motel room and, at most, he is

“guilty of sitting on the bed listening to music and smoking some marijuana

while waiting for his hometown friend and some young ladies to arrive to the

[m]otel.”    Appellant’s Brief at 16.          We find Appellant’s sufficiency claim is

waived.

       With regard to issue preservation, this Court has held:

              Pennsylvania Rule of Appellate Procedure 1925(b) provides,
       inter alia, “Issues not included in the Statement and/or not raised
       in accordance with the provisions of this paragraph (b)(4) are
       waived.” Pa.R.A.P. 1925(b)(4)(vii). In Commonwealth v.
       Garland, 63 A.3d 339 (Pa.Super. 2013), this Court found the
       appellant had waived his sufficiency of the evidence claim where
       his 1925(b) statement simply averred the evidence was legally
       insufficient to support the convictions and in doing so reasoned:
             In order to preserve a challenge to the sufficiency of the
       evidence on appeal, an appellant’s Rule 1925(b) statement must
       state with specificity the element or elements upon which the
       appellant alleges that the evidence was insufficient.          Such
       specificity is of particular importance in cases where. . .the
       appellant was convicted of multiple crimes each of which contains
       numerous elements that the Commonwealth must prove beyond
       a reasonable doubt. Here, as is evident, [the a]ppellant. . .failed
       to specify which elements he was challenging in his Rule 1925(b)
       statement. . . .Thus, we find [his] sufficiency claim waived on this
       basis. Id. at 344 (citations omitted).




____________________________________________


9 In the argument portion of his brief, Appellant “acknowledges he is guilty of
[ ] possession of a small amount of marijuana, if in fact the search warrant
and method of arrest is determined valid[.]” Appellant’s Brief at 16.

                                          - 24 -
J-S82021-17


Commonwealth v. Stiles, 143 A.3d 968, 982 (Pa.Super. 2016) (footnote

and some quotation marks omitted) (concluding the appellant waived

sufficiency claim where his concise statement failed to clearly state any

element upon which the alleged evidence was insufficient).

       In the case sub judice, Appellant was convicted of eight separate

offenses, each of which contains multiple elements. In his concise statement,

he presented his sufficiency claim as follows: “The evidence was insufficient

to convict relative to all charges.” Rule 1925(b) Statement, 4/18/17, at 1 ¶ 2.

This vague statement fails to “state with specificity the element or elements

upon which the appellant alleges that the evidence was insufficient[,]” and is

inadequate to preserve his claim. Stiles, supra at 982 (citation omitted).

Accordingly, Appellant's sufficiency issue is waived.10

       For all of the foregoing reasons, we affirm.

       Affirmed.

       P.J.E. Bender joins the memorandum.

       Judge Strassburger concurs in the result.


____________________________________________


10 In any event, we note the entire “gist” of Appellant’s argument is that he
was merely present in the motel room, did not have any knowledge of the
contraband in the room, and did not conspire with Mr. Lewis. In so arguing,
Appellant points to his and Mr. Lewis’ trial testimony. However, the jury was
free to discount their testimony. See Stiles, supra. Further, as detailed
supra, applying the appropriate standard of review, the evidence supports the
jury’s verdict that Appellant was not “merely present;” but rather, he was an
active participant who conducted “counter-surveillance” and held the drug
proceeds. See id. (setting forth standard of review for sufficiency of the
evidence claims).

                                          - 25 -
J-S82021-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:   2/05/2018




                          - 26 -